Is Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 7 are allowable because the prior art fail to teach or render obvious to the claim limitation: “within a delay period since an intermediate system (IS) establishes a new neighbor, notifying all ISs in a network where the IS is located except the IS itself through a link state protocol (LSP) data packet that a METRIC for traffic of the IS reaching the new neighbor is a preset value; after the delay period expires, restoring the METRIC to a normal value, wherein the preset value is greater than the normal value, wherein the preset value comprises a sum of one value and the normal value.

Callon et al. US 5251205 A teaches incrementing d(N) by 1, if the internal metric value is less than the maximum value MaxPathMetric, then the internal metric value is incremented by one and the external metric value left unchanged; if the internal metric value is equal to the maximum value MaxPathMetric, then the internal metric value is set to 0 and the external metric value is incremented by 1.However, the prior art fails to teach the claim limitation cited above.

Kini et al. US20110044348A1, hereinafter Kini [0043] Since maximum cost is greater than the cost of 10. However, the prior art fails to teach the claim limitation cited above.


Le Roux et al. US 20100008222 A1 teaches in para. [0137-0139] positioning the metric of that path to a maximum value. However, the prior art fails to teach the claim limitation cited above.

Colton US 20050089027 A1 teaches in para. [1021] default cost of the LL is defined based on the costs of the physical links that the LL traverses through. The MP 30 can always overwrite the default LL cost. The routing module advertises this cost to be associated with the LL. However, the prior art fails to teach the claim limitation cited above.


Therefore, claims 1-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/28/2021, with respect to 112 2nd Rejection have been fully considered and are persuasive.  The 112 2nd Rejection of claims 1, 4, 7 and 10 has been withdrawn. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468